Citation Nr: 1609386	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  09-46 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to February 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

When this case was most recently before the Board in July 2014, it was remanded for further development and adjudicative action.  While the case was in remand status, the appeal for service connection for tremors of the upper extremities was resolved by an October 2014 rating decision granting the benefits sought.  


FINDING OF FACT

The Veteran's service-connected disabilities are not sufficient by themselves to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2015), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that the Veteran was provided all required notice in a letter sent in April 2009, prior to the initial adjudication of the claim.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's available service treatment records, service personnel records, and all identified post-service VA and private treatment records have been obtained to the extent possible.  Although the Veteran has not been provided with a VA examination to determine if he is unemployable due to his service-connected disabilities, the Board has determined that no such examination is required in this case.  In this regard, the Board notes that the medical evidence of record is sufficient to decide the claim because the evidence of record affirmatively establishes that the Veteran has been able to maintain substantially gainful employment throughout the period of the claim.  Although he might have been unemployed for a brief portion of the period of the claim, he has not been forthcoming with his employment information.  Although requested to do so, the Veteran has not provided or identified employment information or evidence that would show that he has not been gainfully employed for any portion of the period on appeal.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), a TDIU nevertheless may be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  Such cases are referred to the Director of the VA Compensation Service for extra-schedular consideration.  38 C.F.R. § 4.16(b).

For a veteran to prevail on a claim for TDIU on an extra-schedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In April 2009, the Veteran submitted a claim of entitlement to TDIU.  

Service connection is currently in effect for PTSD (50% rating), tinnitus (10% rating), bilateral upper extremity essential tremors (10% rating), right ear hearing loss (0% rating), and for a scar in the front of the left ear (0% rating).  The Veteran's combined disability rating is 60 percent.  The Veteran does not meet the criteria for a TDIU on a schedular basis as he does not have a single service-connected disability, ratable at 60 percent or more, or two or more disabilities, with one disability ratable at 40 percent or more and additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  TDIU is not warranted on schedular basis.  

The Board finds that a referral for consideration of the TDIU claim for extra-schedular consideration is not warranted.  The preponderance of the evidence demonstrates that the Veteran has been employed in a substantially gainful occupation during the entire appeal period.  

In the Veteran's claim for a TDIU, he wrote that his service-connected tremors in the back and arms caused his unemployability.  He indicated that he was too disabled to work as of July 2008 and that his last day of employment as a machine operator was July 30, 2008.  

In March 2009, the Veteran informed a clinician that he had recently lost his job due to the place closing its doors.  Another record the same month reveals the Veteran reported he had worked at the same place for 32 years and then the plant closed.  He had been unable to find employment since that time.  

In May 2009, the Veteran's employer completed a request for employment information.  It was written that the Veteran had been employed by Pentair Water from February 1977 to July 2008.  The reason listed for the termination of the Veteran's employment was that the plant closed.  

A VA clinical record dated in June 2009 reveals the Veteran reported he worked at Wal-Mart from 11-8 pm or from 1-10 pm.  

An August 2009 VA clinical record indicates that the Veteran was employed as a greeter at Wal-Mart.  Another record dated the same month reveals the Veteran reported he was working 31 to 32 hours per week.  

In September 2009, it was written the Veteran was working at Wal-Mart.

In October 2009, the Veteran informed a clinician that his back was feeling better, partly because he had been off from work.  He was allowed to sit as needed at work when his back bothers him.  

In November 2009, the Veteran sought treatment for back pain.  He informed a clinician that he had difficulty standing to complete his job duties and walking long distances.  The same month, the Veteran reported that there were some days that he was able to stand for an entire shift at work without back symptoms and some days he stands for an hour and then needs to sit.  

In December 2009, the Veteran informed a clinician that he was working part time at Wal-Mart as a greeter.  He had missed one day of work in 7 months working there.  The same month, the Veteran reported that Wal-Mart was making all but 15% of their full time employees part time employees by January 2010.  

In April 2010, it was written that the Veteran continued to work but was having some stress due to a new manager.  He was functioning well at work.  

In June 2010, the Veteran reported that he was working rotating shifts at Wal-Mart.  

In July 2010, it was written that the Veteran continued to work for financial reasons.  

In August 2010 the Veteran reported that he was working at Wal-Mart and liked being around people.  Another record dated the same month indicates the Veteran stated that his current employment was causing him to think negatively about himself as his previous job was higher paid and required more skill.  He noted a positive aspect of his current employment was he has to be social with others when in the past he kept to himself at work.

In September 2010, the Veteran reported that he continued to work at Wal-Mart and that he was doing okay at work.  

In November 2010, the Veteran informed a clinician that he was considering beginning to work the overnight shift at work as he would always have full time hours and a consistent shift.  

In December 2010, it was written that work was difficult because of knee and back pain.  

In March 2011, the Veteran was given a raise and named employee of the month.  

In December 2011, a clinical record indicates the Veteran continued to work at Wal-Mart as a greeter.  

In February 2012, the Veteran informed a clinician that he had been working hard both at home and at work.  

The examiner who conducted the March 2013 VA examination for tremors of upper extremities opined that the Veteran's central nervous system disorder did not impact his ability to work.  

April and May 2013 VA clinical records indicate the Veteran was still working at Wal-Mart.  

In July 2013, it was written that the Veteran was working varied shifts.  

The most recent clinical records are silent as to any complaints of problems with employability.  The records also do not indicate, in any way, that the Veteran was no longer employed by Wal-Mart.  

The Board finds the evidence of record demonstrates that the Veteran was employed by Wal-Mart during the entire appeal period or almost the entire appeal period.  In this regard the Board notes that at a minimum the Veteran had started working for Wal-Mart by June 2009.  In addition, if the Veteran was unemployed for a brief portion of the period on appeal, it is clear that his service-connected disabilities during that period of time would not have precluded him from the substantially gainful employment at Wal-Mart that he has maintained since at least June 2009.  While there were clinical records which referenced the Veteran working part time, the majority of the records were silent as to the amount of work or indicated that the Veteran was working full time.  There is no indication in the evidence of record, other than the few clinical records listed above, that the Veteran's employment at Wal-Mart was marginal.  Significantly, neither the Veteran nor his representative has alleged such a fact pattern.  The Board notes that in February 2013, VA requested the Veteran to provide information on his current employment status.  He was informed that if he was not currently employed, he was requested to provide authorization to obtain employment information from that employer.  The Veteran never responded to this request.  In March 2014, the Veteran submitted a statement indicating that he had no further evidence to submit in support of his claim.  The Board finds the preponderance of the evidence of record demonstrates that the Veteran's employment is more than marginal.  The Board believes that if the Veteran's employment at Wal-Mart was marginal or part time, either the Veteran or his representative would have informed VA of this fact.  

As the preponderance of the evidence of record demonstrates that the Veteran has been able to maintain substantially gainful occupation during the entire appeal period, a referral for consideration of the Veteran's TDIU claim on an extra-schedular basis is not warranted.  


ORDER

The appeal is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


